DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the response to election of species requirement received December 20, 2021.  The election of species requirement is withdrawn upon further consideration of the claims.  Claims 1-32 are pending and under consideration.
The preliminary amendment claim set dated 05/07/2019 is under consideration.  Claims 1-32 were amended and are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-066758 A (listed on 05/22/2019 I.D.S.).
JP 2016-066758 A discloses compounds within instant formula (22) where an instant X22 and X23 have bonded together within instant formula (20).  At least the following compounds are exemplified:

    PNG
    media_image1.png
    105
    495
    media_image1.png
    Greyscale
(1-29 at page 18)

    PNG
    media_image2.png
    135
    513
    media_image2.png
    Greyscale
 (1-69 at page 28).
The reference anticipates compounds of claims 1, 3, 6, and 9-15.

Claims 1, 3, 6, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry numbers 1914968-52-7 and 1914968-18-5 (listed on 05/22/2019 I.D.S.).

    PNG
    media_image3.png
    102
    196
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    17
    202
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    189
    214
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    19
    212
    media_image6.png
    Greyscale
.

Claims 1, 2, 4, 6, 9-15, 19, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishide et al. (US 2012/0299806 A1; listed on the 05/22/2019 I.D.S.).
Nishide et al. discloses the following formula 1 as an organic compound for an organic light emitting device (see claims 1 and 2 on page 24):

    PNG
    media_image7.png
    168
    268
    media_image7.png
    Greyscale
.
The formula 1 anticipates instant formula 20 where the instant X21 and X22 are bonded together as the instant formula 20a group.  Example compounds are shown in par. 48.  Example device 2 is set forth per instant claims 19 and 32 (see par. 111 where compound “A1” is used with host in a light emitting layer between an anode and a cathode and the device includes hole transport and electron transport layers; see compound “A1” in par. 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide et al. (US 2012/0299806 A1).
Nishide et al. is relied upon as set forth above.
Nishide et al. discloses the following formula 1 as an organic compound for an organic light emitting device (see claims 1 and 2 on page 24):

    PNG
    media_image7.png
    168
    268
    media_image7.png
    Greyscale
.
A device is set forth (see par. 111) where a formula 1 compound is used with host in a light emitting layer between an anode and a cathode.
	Regarding claims 7 and 8, it is not seen where Nishide et al. exemplifies a compound according to formula 1 with two phenyl groups corresponding to instant positions R23 and R36; however, Nishide R1 and R6 are defined to include phenyl group (see par. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound according to Nishide formula 1 and to have selected phenyl groups for R1 and R6, because such a compound is within the defined Nishide formula 1.  One would expect to achieve a functional compound within the disclosure of Nishide with a predictable result and a reasonable expectation of success.
	Regarding claims 16 and 29, it is not seen where Nishide specifically teaches using two or more of the formula 1 compounds in combination.  Regarding a composition of a plurality of fluoranthene derivatives, it would have been obvious to one of ordinary skill in the art to use multiple fluoranthene derivatives of Nishide et al. formula (1), because, per MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2010/0039027 A1).
Takashima et al. teaches fluoranthene compounds for a light emitting layer of a light emitting device (see par. 13).  More specifically, the fluoranthene derivative may be according to formula (4) (see page 2, section 5.):

    PNG
    media_image8.png
    179
    384
    media_image8.png
    Greyscale

where each X1 to X12 may be a hydrogen or a substituent group and “adjacent groups and substituents of each group of X1 to X16 may be bonded to each other to form a substituted or unsubstituted carbon ring” (see bottom of left column to right column in section 5 on page 2).  Accordingly, X9 and X8 may bond to form an indeno group per instant formulas 21 and 23 or X7 and X8 may bond together to form a ring group per instant formulas 22 and 24.  Regarding claims 7 and 8, a substituent may include an aryl group of 6 carbon atoms (see page 2, X1 to X16 example fluoranthene derivatives of formula (4) where X8 and X9 are selected to bond together to form a further ring group and/or X7 and X8 are selected to bond together to form a further ring groups, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to form material of the reference, choosing as the compound(s), that as described above with groups bonded to form a further ring group, wherein the resultant compound and the material would also meet the limitations of the instant claims.
	Regarding the composition set forth in claims 16-18, it would have been obvious to one of ordinary skill in the art to use multiple fluoranthene derivatives of formula (4) as discussed above in combination, because, per MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie.
Claims 20-25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2010/0039027 A1) in view of Nakanotani (Nakanotani, Hajime et al. "High Efficiency Organic Light Emitting Diodes With Fluorescent Emitters." Nature Communications. 5:4016 (2014).) 
Takashima et al. is relied upon as set forth above.
Takashima et al. teaches formula (4) derivatives as discussed above for the inclusion as a fluorescent material for a light emitting device.  Takashima does not expressly teach the specific further materials for a light emitting layer as set forth in claim 20.
As per device claims 20-25, 27-32, Nakanotani teaches:
An organic electroluminescence device comprising an anode, an emitting layer, and a cathode, with a hole transporting layer provided between the anode and the emitting layer and an electron transporting layer provided between the cathode and the emitting layer (Page 7, Left Column, Paragraph 2: “Blue OLEDs with the structure ITO/α-NPB (35 nm)/mCP (10 nm)/1 wt%-TBPe:15wt%-ACRSE:DPEPO (15 nm)/DPEPO (8nm)/TPbi (57nm)/LiF (0.8 nm)/Al (100 nm).”)
Wherein the emitting layer comprises a delayed fluorescent compound represented by 
    PNG
    media_image9.png
    76
    509
    media_image9.png
    Greyscale
 (Figure 1 shows ACRSA is used as an TADF assistant dopant, the structure of which is 
    PNG
    media_image10.png
    125
    75
    media_image10.png
    Greyscale
, which contains 
    PNG
    media_image11.png
    120
    69
    media_image11.png
    Greyscale
, the claimed group b-2 
    PNG
    media_image12.png
    118
    76
    media_image12.png
    Greyscale
; a, b and d are all 1 and c is 0, so that A is bonded to B by a spiro bond and the R groups in b-2 are substituents that are bonded to each other to form an unsaturated ring.)
A singlet energy S1 (M1) of the first compound and the singlet energy S2 (M2) of the second compound satisfy the following relationship S1(M1) > S2(M2) (Figure 1a in Nakanotani shows an energy diagram wherein the singlet energy level of the assistant dopant, which is the first compound is higher than the singlet energy level of the dopant, which is the second compound.)
Nakanotani teaches the use of the TDAF dopants as an assistant dopant with a blue fluorescent dopant, but Nakanotani does not teach the specific second compound claimed by formula (20)  
    PNG
    media_image13.png
    204
    458
    media_image13.png
    Greyscale

Takashima et al.  teaches organic light-emitting device containing a fluorescent organic compound(s) of formula (4) per instant formula (20) as discussed in the above rejection of instant claim 1.  The compound(s) would be expected to have an emission within the range of claims 21-22 as the compound(s) are within the claimed defined structure and emission properties would be expected the same for a same structure.
In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
As per claim 27, Nakanotani teaches:
A singlet energy S1 (M1) of the first compound and a singlet energy S3 of a third compound S3(M3) satisfy the following relationship S1(M3) > S1(M1) (Figure 1a in Nakanotani shows an energy diagram where in the singlet energy level of the host, which reads on the claimed third compound, is higher than the singlet energy level of the assistant dopant, which is the first compound)
As per claim 28, Nakanotani teaches:
A content ratio of the first compound in the emitting layer is between 10 – 80 mass% (Table 1 of Nakanotani teaches an assistant dopant concentration of 15 wt%.)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2010/0039027 A1) in view of Nakanotani (Nakanotani, Hajime et al. "High Efficiency Organic Light Emitting Diodes With Fluorescent Emitters." Nature Communications. 5:4016 (2014).) as applied to claims above and further in view of Lee (US20180123049).
As per claim 26, Takashima and Nakanotani teach all the limitations of claim 20. Takashima and Nakanotani do not specifically teach: 
Wherein the first compound is represented by 
    PNG
    media_image14.png
    62
    414
    media_image14.png
    Greyscale

Lee teaches thermally activated delayed fluorescence materials ([Abstract]). Lee further teaches:
Compounds of the formula 
    PNG
    media_image14.png
    62
    414
    media_image14.png
    Greyscale
, wherein Cz is represented by 
    PNG
    media_image15.png
    157
    449
    media_image15.png
    Greyscale
 (Paragraph [0092] of Lee exemplifies 92 different delayed fluorescent materials, including 
    PNG
    media_image16.png
    125
    225
    media_image16.png
    Greyscale
, which reads on the claimed compound wherein Az is a substituted triazine ring; C is 1; L is a group selected from an unsubstituted aromatic hydrocarbon group having 6 ring carbon atoms, and X11 to X18 are C-Rx, and Rx are hydrogen atoms)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to substitute the carbazole containing compound of Lee for the ACRSA compound as taught by Nakanotani. One of ordinary skill would have been motivated because Nakanotani teaches that the addition of TDAF materials generally improves the efficiency in OLEDs (Abstract) and one of ordinary skill would have expected similarly improved In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Claims 20-25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide et al. (US 2012/0299806 A1) in view of Nakanotani (Nakanotani, Hajime et al. "High Efficiency Organic Light Emitting Diodes With Fluorescent Emitters." Nature Communications. 5:4016 (2014).) 
Nishide et al. is relied upon as set forth above.
Nishide teaches derivatives as discussed above for the inclusion as a fluorescent material for a light emitting device.  Nishide does not expressly teach the specific further materials for a light emitting layer as set forth in claim 20.
As per device claims 20-25, 27-32, Nakanotani teaches:
An organic electroluminescence device comprising an anode, an emitting layer, and a cathode, with a hole transporting layer provided between the anode and the emitting layer and an electron transporting layer provided between the cathode and the emitting layer (Page 7, Left Column, Paragraph 2: “Blue OLEDs with the structure ITO/α-NPB (35 nm)/mCP (10 nm)/1 wt%-TBPe:15wt%-ACRSE:DPEPO (15 nm)/DPEPO (8nm)/TPbi (57nm)/LiF (0.8 nm)/Al (100 nm).”)
Wherein the emitting layer comprises a delayed fluorescent compound represented by 
    PNG
    media_image9.png
    76
    509
    media_image9.png
    Greyscale
 (Figure 1 shows ACRSA is 
    PNG
    media_image10.png
    125
    75
    media_image10.png
    Greyscale
, which contains the claimed A group a – 3 
    PNG
    media_image11.png
    120
    69
    media_image11.png
    Greyscale
, the claimed group b-2 
    PNG
    media_image12.png
    118
    76
    media_image12.png
    Greyscale
; a, b and d are all 1 and c is 0, so that A is bonded to B by a spiro bond and the R groups in b-2 are substituents that are bonded to each other to form an unsaturated ring.)
A singlet energy S1 (M1) of the first compound and the singlet energy S2 (M2) of the second compound satisfy the following relationship S1(M1) > S2(M2) (Figure 1a in Nakanotani shows an energy diagram wherein the singlet energy level of the assistant dopant, which is the first compound is higher than the singlet energy level of the dopant, which is the second compound.)
Nakanotani teaches the use of the TDAF dopants as an assistant dopant with a blue fluorescent dopant, but Nakanotani does not teach the specific second compound claimed by formula (20)  
    PNG
    media_image13.png
    204
    458
    media_image13.png
    Greyscale

Nishide et al.  teaches organic light-emitting device containing a fluorescent organic compounds as discussed in the above rejection of instant claim 1.  The compound(s) would be expected to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to substitute the blue fluorescent dopant of Nishide et al. for the TBPe compound as taught by Nakanotani. One of ordinary skill would have been motivated because both compounds are fluorescent emitters that emit light in the same wavelengths. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
As per claim 27, Nakanotani teaches:
A singlet energy S1 (M1) of the first compound and a singlet energy S3 of a third compound S3(M3) satisfy the following relationship S1(M3) > S1(M1) (Figure 1a in Nakanotani shows an energy diagram where in the singlet energy level of the host, which reads on the claimed third compound, is higher than the singlet energy level of the assistant dopant, which is the first compound)
As per claim 28, Nakanotani teaches:
A content ratio of the first compound in the emitting layer is between 10 – 80 mass% (Table 1 of Nakanotani teaches an assistant dopant concentration of 15 wt%.)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nishide et al. (US 2012/0299806 A1) in view of Nakanotani (Nakanotani, Hajime et al. "High Efficiency Organic Light Emitting Diodes With Fluorescent Emitters." Nature Communications. 5:4016 (2014). as applied to claims above and further in view of Lee (US20180123049).

Wherein the first compound is represented by 
    PNG
    media_image14.png
    62
    414
    media_image14.png
    Greyscale

Lee teaches thermally activated delayed fluorescence materials ([Abstract]). Lee further teaches:
Compounds of the formula 
    PNG
    media_image14.png
    62
    414
    media_image14.png
    Greyscale
, wherein Cz is represented by 
    PNG
    media_image15.png
    157
    449
    media_image15.png
    Greyscale
 (Paragraph [0092] of Lee exemplifies 92 different delayed fluorescent materials, including 
    PNG
    media_image16.png
    125
    225
    media_image16.png
    Greyscale
, which reads on the claimed compound wherein Az is a substituted triazine ring; C is 1; L is a group selected from an unsubstituted aromatic hydrocarbon group having 6 ring carbon atoms, and X11 to X18 are C-Rx, and Rx are hydrogen atoms)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to substitute the carbazole containing compound of Lee for the ACRSA compound as taught by Nakanotani. One of ordinary skill would have been motivated because In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takashima, US 9,120,748, teaches fluoranthene derivatives for an organic electroluminescent device.  The reference is considered relevant to the state of the art.
Jarikov, US 2004/0076853 A1, teaches polyaromatic hydrocarbon derivatives, which are considered relevant to the state of the art.
Buesing (US 2011/10114889 A1) teaches polycyclic compounds for a light emitting device (see abstract), which are considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786